PER CURIAM.
The appellant challenges an order by which his postconviction motion, pursuant to Florida Rule of Criminal Procedure 3.850, was denied. We affirm because appellant’s challenge to the sufficiency of evidence used to convict him of a violation of probation is an issue for direct appeal, and therefore not cognizable under 3.850. See Williams v. State, 642 So.2d 67 (Fla. 1st DCA 1994); Montana v. State, 597 So.2d 334 (Fla. 1st DCA 1992).
BARFIELD, C.J., and DAVIS and BENTON, JJ., concur.